Order unanimously modified to the extent of granting the motion requiring plaintiff to separately state and number causes of action and, as so modified, affirmed, with $20 costs and disbursements to the appellants. In view of the schedule annexed to the complaint itemizing different litigations involving separate corporations, it is not clear that the complaint intended to allege that both corporations assumed liability for services rendered to the other as well as to itself. The complaint should be clarified either by stating separate causes of action against the separate corporations or by alleging facts sufficient *741to show the undertaking by both corporations to answer for all the services rendered. Present — Peek, P. J., Callahan, Van Voorhis and Breitel, JJ.: Callahan, J., concurs in the following memorandum: The test as to the number of causes of action to be pleaded depends on the number of separate contracts of hiring relied on by plaintiff. The enforcement of each separate contract must be sought by pleading a separate cause of action.